Citation Nr: 1828247	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  17-09 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.Entitlement to service connection for a bilateral hearing loss disability.

2.Entitlement to service connection for tinnitus.

3. Entitlement to a compensable evaluation for a surgical scar.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2014 and July 2016 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran had preexisting bilateral hearing loss that was noted at entrance into service.

2. The Veteran's preexisting bilateral hearing loss increased in severity following service, and the the evidence of record, lay and medical, is at least in equipoise as to whether the preexisting hearing loss was aggravated by service.  

3. The Veteran's tinnitus is proximately due to or aggravated by his service-connected bilateral hearing loss disability.

4. The evidence of record, lay and medical, is at least in equipoise as to whether the Veteran's surgical scar has been manifested by pain.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the Veteran's preexisting bilateral hearing loss was aggravated by service. 38 U.S.C. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.385 (2017).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1101, 1110, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating, but no higher, for a painful surgery scar has been met or more nearly approximated for the entire initial rating period. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In light of the fully favorable decision herein no discussion of VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Bilateral Hearing Loss

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307 (a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331   (2013). Continuity of symptomatology requires the chronic disease to have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.   Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b). Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran currently has a bilateral hearing loss disability for VA benefits purposes. An October 2016 VA Examination reflects that the Veteran's hearing loss meets the criteria described at 38 C.F.R. § 3.385 (2017). Further, the exam reflects that the Veteran also has tinnitus. See October 2016 C&P Exam.

The Board finds that the Veteran had preexisting bilateral hearing loss that was "noted" at entrance into service. At service entrance, the Veteran's hearing was not within normal limits in both ears. Audiometric testing was conducted during the March 1966 service entrance physical examination. The results showed that the Veteran had hearing loss (25dB) in the left ear and (35dB) in the right ear at 4000 kHz, and (50dB) in the left ear and 55(dB) in the right ear at 8000 kHz. Additionally, the Veteran submitted an October 1965 correspondence at enlistment from Dr. J. L., which diagnosed the Veteran with traumatic nerve deafness. See STR-Medical. 

In this case, because the Veteran's preexisting bilateral hearing loss was "noted" at entrance into service, the presumption of sound condition did not attach at service entrance. See 38 U.S.C. § 1111. As the Veteran's preexisting hearing loss disorder was noted at the time of entry into service, service connection may be granted only if it is shown that the bilateral hearing loss worsened beyond its natural progression during service. 38 U.S.C. § 1153; 38 C.F.R. § 3.306.

On the question of aggravation of a preexisting bilateral hearing loss disability during active service, the Board finds that the evidence is at least in equipoise as to whether the Veteran's preexisting hearing loss, which was noted at entrance into service, increased in severity beyond its natural progression during service.

The Veteran contends that his hearing loss has worsened since service. The Veteran reported that for 1 year he was part of a weapons testing unit that tested weapons every night, firing a minimum of 100 rounds without hearing protection. The Board finds that the competent and credible evidence establishes that he was exposed to acoustic traumas during service as consistent with the circumstances and places of his active service, and his duties as an infantryman. 

At the Veteran's separation examination in February 1968, audiometric testing was not conducted. However, the Veteran underwent the spoken voice test and hearing loss was noted. The Veteran's service treatment records are absent of any audiometric testing during active service.

The Veteran was afforded a VA examination in October 2016. The audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
80
90
LEFT
95
85
85
80
85

While the examiner diagnosed the Veteran with bilateral sensorineural hearing loss, the examiner indicated that she was unable to provide a medical opinion regarding the aggravation of the Veteran's hearing loss, as the Veteran's service treatment records are absent for audiometric testing during service and at separation. 

With regards to the October 2016 medical opinion, under applicable law, the absence of in-service evidence of a hearing loss disability is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). In addition, VA may not simply disregard lay evidence because it is unaccompanied by medical evidence. See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).

Here, the Veteran has presented competent and credible evidence of in-service acoustic trauma. The VA audiology examiner based her conclusion that an etiology opinion could not be provided largely on the fact that the Veteran's service treatment records do not include audiometric testing at separation.

The Veteran has presented competent and credible evidence of in-service acoustic. Additionally, the October 2016 audiometric findings show that the Veteran's hearing is significantly diminished since the audiometric testing prior to service. 

The Board finds the lay statements of record to be credible and competent evidence symptoms since service.  While no audiometric testing was done in service, the Veteran reported hearing loss at the time of separation.  Thus, following a review of the medical and lay evidence of record, the Board finds the evidence to be of at least equal weight, and resolves all reasonable doubt as to whether the preexisting hearing loss was aggravated by service.  Accordingly, service connection for a bilateral hearing loss disability is warranted.

III. Tinnitus

Service connection may be established on a secondary basis under 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In this case, the October 2016 examiner opined that the Veteran has a diagnosis of clinical hearing loss, and that his tinnitus is at least as likely as not (50% probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom.

Accordingly, the Board finds that secondary service connection is warranted in light of the decision above awarding service connection for bilateral hearing loss. The Board notes that it is medically well established that tinnitus may occur as a symptom of sensorineural or noise induced hearing loss. The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems. As set forth above, the evidence of record reflects that the Veteran's service-connected bilateral hearing loss is a result of his exposure to acoustic trauma during service. The Board notes that "high frequency tinnitus usually accompanies (noise-induced) hearing loss." The Merck Manual, Section 7, Cha. 85, Inner Ear. 

Thus, given the grant of service connection for bilateral hearing loss and the October 2016 medical opinion relating the Veteran's tinnitus to his now-service-connected bilateral hearing loss disability, as well as The Merck Manual indicating that tinnitus may occur as a symptom of sensorineural hearing loss, and resolving all doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted. 38 U.S.C. § 5107 (2012); Gilbert, 1 Vet. App. 49 (1990).

IV. Surgical Scar

For the entire initial rating period from January 31, 2013, the evidence of record, lay and medical, is at least in equipoise as to whether the surgical scar on the Veteran's chest has been manifested by pain. 

Under DC 7801, scars other than on the head, face, or neck that are deep or cause limited motion are rated as 10 percent disabling for areas exceeding 6 square inches (sq. in.) (39 square centimeters (sq. cm.), 20 percent disabling for areas exceeding 12 sq. in. (77 sq. cm.), 30 percent disabling for areas exceeding 72 sq. in. (465 sq. cm.), and 40 percent disabling for areas exceeding 144 sq. in. (929 sq. cm.). Note (2) under DC 7802 provides that a deep scar is defined as one associated with underlying soft tissue damage. 

Under DC 7802, a 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 sq. in. (929 sq. cm.) or greater. Note (2) under DC 7802 provides that a superficial scar is defined as one not associated with underlying soft tissue damage. Under DC 7803, a 10 percent rating is warranted for superficial and unstable scars. Note (1) under DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 

DC 7804 provides for a 30 percent rating for five or more scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 10 percent rating for one or two scars that are unstable or painful. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (1). If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note (2). Scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. Note (3). 38 C.F.R. § 4.118. According to DC 7805, other scars are to be rated based on the limitation of function of the affected body part.

The Veteran contends that his service connected chest scar, which is the result of a surgery performed in 1967 during service, is painful.

The Veteran was afforded a VA examination in December 2013. The Veteran reported chest pain around the site of his scar that occurs with upper extremity activities, such as gardening. The examiner noted that the scar was 38 centimeters and well healed. The examiner further noted that the scar itself did not present any functional impairment. The Veteran's scars were not found to be painful or unstable. 

An October 2013 Cardiology Clinic Outpatient Note indicates that the Veteran complained of upper abdominal pain. The note further reflects that the Veteran was informed that his pain is likely due to his scar.   

The Veteran also submitted a July 2014 correspondence from a private physician, Dr. D.R. The physician indicated that the Veteran was a patient in his practice with a history of pulmonary sarcoidosis, for which he had surgery on his right lung. Dr. D.R. reported that the Veteran had a large scar that was well healed. He further reported that the Veteran has occasional chest pain that may be due to scar tissue and permanent nerve damage.

In this case, the Veteran has repeatedly contended that his surgical scar is painful. He is competent to testify regarding observable symptoms, such as pain associated with a scar, because this requires only personal knowledge as it comes to him through his senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). In further support of the claim, his private treating physician, Dr. D.R., provided a letter that opined that the Veteran's ongoing chest pain is likely due to his scar. Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 10 percent, but no higher, under DC 7805 for a painful surgical scar of the chest for the entire rating period is warranted.


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.

An initial 10 percent rating for a surgical scar of the chest is granted for the entire initial rating period on appeal from January 31, 2013.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


